Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application claims priority under 35 U.S.C. §119(e) from U.S. Provisional Patent Application Serial No. 62/695,457, filed July 9, 2018.

Status of the Claims
The amendment dated 07/08/2020 is acknowledged.  Claims 1-43 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Objections 
Claims 13, 22, 37, 38, 41, 42 and 43 are objected to for the following informalities:
Claim 13, 22, 37, 38, 41, 42 and 43 are objected to as being dependent upon a rejected claim.  
Claims 13 and 41-43 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 12, 14-21, 23-28, 30-31, 34-36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifer et al. “Pfeifer” (WO2016/019126). 
The claims are directed to a method of transfecting cells with a cargo, comprising forming a complex of the cargo with a poly(beta-amino ester) (PBAE) molecule, and contacting the complex with the cells, wherein the cargo is selected from the group consisting of mitochondria, a protein, an exosome, an organelle, a tumor antigen, a bacteria, a yeast, and a virus, wherein the bacteria has a dimension of greater than or equal to 2.5.
Regarding claims 1-2, 4, 6, 14, 24, 26, 28, 34 Pfeifer discloses modified recombinant prokaryotic cells complexed with cationic polymers (hybrid vectors) which can serve as vehicles for enhancing the targeted delivery of cargo, such as exogenous polypeptides and/or nucleic acids, to eukaryotic cells. The bacterial hybrid vectors can be designed and modified to deliver a broad range of intracellular cargo to eukaryotic cells, such as antigen presenting cells. Pharmaceutical compositions including the bacteria hybrid vectors in an amount effective to deliver one or more protein or nucleic acid cargos to a subject to achieve a desired clinical or biological effect in the subject are also provided (see Abstract). The hybrid bacterial vector of claimed in claim 6 defines the poly(beta- amino ester) as Acrylate-terminated poly(neopentyl glycol diacrylate-co-2- amino- 1 ,3-propanediol) (instant claims 1-2, 4, 6) (see claims 6 and 7 of Pfeifer). 
Regarding claims 3, 8, 9, 25, 30 and 31, Pfeifer discloses the molecule can be end-capped comprising a NH2-R” (see page 24 (schematic) and page 31 lines 5-8 and Figure 14).
Regarding claims 5 and 27, Pfeifer discloses the formula of the instant claims 5 and 27 (Table 1 formula D).
Regarding claim 12, Pfeifer discloses the PBAE concentration of 1.0 to 10.0 mg/ml, which is within the limit of instant claim 12 (see page 79 lines 24-28).
Regarding claims 15, 23, 35 and 39, 40, Pfeifer discloses the dimension is at least 0.1 um of the instant invention by stating “vector is in the range of 0.5 to 10 micrometers in the longest dimension” (see page 22 lines 1-4).
Regarding claims 16 and 36, Pfeifer discloses the complex of molecule to cargo is about 30:1 of complex to pDNA (page 85 line 31).
Regarding claim 17, Pfeifer discloses the complex is done at physiological pH (7.4), which is within the range of instant claim 17 (see claim 1 of Pfeifer).
Regarding claim 18, Pfeifer discloses the buffer is sodium acetate (see page 69 line 29).
Regarding claim 19, Pfeifer discloses the cells are NK cells (see page 64 line 30).
Regarding claim 21, Pfeifer discloses the complex can be mixed in an isotonic buffer (page 59 lines 1-9).
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 7, 10, 11, 29, 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pfeifer et al. “Pfeifer” (WO2016/019126). 
The teachings of Pfeifer are outlined above and incorporated herein.  
Regarding claims 7, 10, 11, 29, 32, 33, Pfeifer discloses the PBAE can be any non-limiting list of polymers (see Table 1 and pages 22-23 lines 17-32 and lines 1-8, respectively).
It would have been obvious to one of ordinary skill in the art to use a known PBAE in the method of the present invention.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the fact that PBAEs are cationic polymers and Pfeifer states “Within the cationic polymer category, various classes of polymers have are available that feature facile synthesis, innate gene packaging properties, low cytotoxicity, and toolsets to permit rapid tailoring for specific applications.  The cationic polymers can be biodegradable, and can be associated with the outer surface of the bacteria in an amount sufficient to result in a net positive surface charge of the bacteria/polymer vector. The net positive charge can enhance attraction and uptake by eukaryotic cells such as antigen presenting cells. Thus, in preferred embodiments surface addition of cationic polymers results in the permeation of bacteria without causing gross bactericidal effects” (see page 22 lines 1-16).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648